Citation Nr: 0632916	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.F., his wife


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The claim of entitlement to service connection for PTSD, 
reopened herein below, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed rating decision, dated in December 2002, 
the RO declined to reopen a previously disallowed claim of 
entitlement to service connection for PTSD. 

3.  The evidence received since the last final denial of the 
claim, in December 2002, is neither cumulative nor redundant, 
and relates to an unestablished fact necessary to decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of December 2002 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 3.159 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO provided notice in correspondence dated 
in April 2004.  In that notice, the RO informed the veteran 
as to what the evidence must show to reopen a previously 
disallowed claim and what the evidence must show to establish 
entitlement to service-connected compensation benefits.  In 
the notice, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
Finally, the RO requested that the veteran send any evidence 
in his possession that would support his claim.    

The Board notes that the RO failed to notify the veteran of 
the elements of the degree of disability or effective date of 
disability as required by Dingess/Hartman v. Nicholson.  To 
the extent that the notice failed to comply with VCAA 
requirements, any error is harmless and the veteran has not 
been prejudiced at this time.  For reasons explained more 
fully below, the Board has decided to reopen and remand the 
claim for further development.  Any notice deficiencies can 
be corrected on remand.

Legal Criteria

The definition of "new and material evidence" was revised 
in August 2001.  38 C.F.R. § 3.156 (2002).  The change in law 
pertains to claims filed on or after August 29, 2001.  Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran's application to reopen his claim for entitlement to 
service connection for service connected PTSD was initiated 
in July 2002, thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Procedural History and Evidence

A review of the claims file reveals that the veteran's 
original claim for service connected PTSD was denied by the 
RO in a December 2002 rating decision on the basis that the 
evidence failed to show findings of a verified in-service 
stressor.  In a letter dated in December 2002, the RO advised 
the veteran of the denial of service connection for PTSD and 
included notice of his procedural and appellate rights.  The 
veteran, however, did not appeal the decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).  

The veteran filed a claim to reopen his claim for PTSD in 
March 2004.  In a rating decision dated in June 2004, the RO 
denied the request.  In a letter dated in December 2002, the 
RO advised the veteran that service connection for PTSD had 
been denied because new and material evidence had not been 
submitted.  The letter included notice of his procedural and 
appellate rights.  The veteran filed a notice of disagreement 
(NOD) within the applicable time limit, and filed a 
substantive appeal dated in January 2005.  The appeal of the 
June 2004 rating decision is properly before the Board.

Relevant evidence associated with the claims file prior to 
the last final denial in December 2002 follows.
 
The veteran's service medical records were negative for 
treatment, complaints, or diagnoses of any psychiatric 
disorders.	

The veteran's DD Form 214 indicated that he received the 
National Defense Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal.  

In a QTC psychiatric examination report, dated in November 
2002, Dr. K.L. stated that the veteran had not received 
treatment for a psychiatric disorder at any VA facility, but 
had been prescribed Zoloft by his family practitioner.  The 
veteran reported to Dr. K.L. that he had been involved in 
constant fighting while in Vietnam.  The veteran recalled 
seeing many dead bodies of the enemy.  The veteran reported 
being frequently mortared while in Vietnam and that this 
caused him to have emotional problems.  The veteran reported 
that he currently experienced panic attacks, insomnia, 
nightmares, and irritability.

Dr. K.L. reported that a mental status examination revealed 
logical, coherent, and goal directed thought processes.  Dr. 
K.L. described the veteran's mood as "anxious" with 
variable affect.  The veteran was oriented in all four 
spheres.  Formal judgment was intact, insight fair, and 
intelligence average.  On Axis I, Dr. K.L. diagnosed PTSD, 
combat related, moderate.  On Axis V, Dr. K.L. diagnosed a 
Global Assessment of Functioning (GAF) score of 60.  

In a PTSD questionnaire, received in August 2002, the veteran 
stated that he served in the Republic of Vietnam from January 
1969 to November 1969.  The veteran also stated that he was 
assigned to Battery A, 6th Battalion, 32nd Field Artillery, 
and stationed at Dong Tre.


Relevant evidence associated with the claims file after the 
last final denial in December 2002 follows.

Outpatient treatment reports from VA Medical Center (VAMC) in 
Asheville, North Carolina showed that the veteran began 
receiving mental health treatment there in March 2004.

A transcript of the veteran's travel board hearing, held at 
the RO in August 2005, showed that the veteran and his wife 
provided the following testimony in support of his claim.  
The veteran testified that while assigned to the 6th 
Battalion in Vietnam, he constantly came under fire.  The 
veteran testified that one time in Vietnam, a shell landed 
between another he and another guard.  The veteran also 
recalled a time when he was on the outpost and came under 
small arms fire.  The veteran stated that the incident with 
the shell occurred sometime around July 1969, and the other 
incident sometime when he first came into the country in 
January 1969.

Analysis

The Board finds that new and material evidence has been 
submitted since the December 2002 rating decision.  38 C.F.R. 
§ 3.304(f) (2006).  

Evidence in the form of the veteran's lay statements 
describing incidents in which he came under fire while 
serving in Vietnam is both new and material.  The newly 
submitted evidence relates to an unestablished fact necessary 
to substantiate the claim; namely, that the veteran 
experienced an in-service stressor that has been linked to 
his PTSD.  The claim was previously denied on the basis that 
an in-service stressor had not been verified.  Evidence in 
the form of statements describing approximate dates and 
circumstances of alleged stressors is likely to substantiate 
the claim and the claim is reopened for further development.  


ORDER

New and material evidence having been submitted, the claim 
for service connection of PTSD is reopened.  


REMAND

The veteran contends that he has PTSD as a result of 
incidents that occurred while he served in Vietnam.  
Specifically, he claims that he came under small arms fire 
shortly after arriving in the country in January 1969.  The 
veteran also claims that in two instances, other soldiers 
from his unit were wounded in action.  The veteran claims 
that the first of these incidents occurred in April 1969 when 
a soldier named Mink was wounded.  The veteran claims that in 
a second instance, which occurred in August 1969, a soldier 
named Shupp was wounded.  The veteran also claims that his 
unit came under attack by mortars sometime around July 1969.  
The Board finds that VA has a duty to further assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records.  38 
U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  Unit 
records showing attacks on a veteran's unit are "credible 
supporting evidence" that the veteran experienced the 
attacks personally.  Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  As such, the Board finds that the history of 
the veteran's unit for the period of January 1969, April 
1969, and June-August 1969 should be researched for the 
purpose of verifying the occurrence of the claimed stressors.  

Finally, the Board notes that in the April 2004 VCAA notice, 
the RO failed to address the elements of the degree of 
disability or the effective date of disability for a service 
connection claim.  A corrected VCAA notice addressing these 
elements should be issued.

Accordingly, the case is REMANDED for the following action:

1. Please ask the U.S. Army and Joint 
Service Records Research Center (JSRRC) 
to review unit history of Battery A, 6th 
Battalion, 32nd Artillery for the 
periods of January 1969, April 1969, 
and June-August 1969, for the purpose 
of verifying the following in-service 
stressors: coming under attack in 
January 1969, coming under attack and 
witnessing soldiers wounded in April 
and August 1969, and coming under 
mortar attack in June, July, or August 
1969.   

2.  Following the above, the RO must 
make a specific determination as to 
whether any of the claimed stressors 
are sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  

3.  Please send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


